           Case 1:14-cr-02783-JB-CG Document 246 Filed 06/22/20 Page 1 of 2
                                                                                      FII,EI}
                                                                           UNITED
                                                                           -      STATES DISTRICT COURT
                             T]NITED Sf,AlES DISIRIET   E]RI                 nLeuni 1' -i:i':"]ljE, NIEUJ MEXlco
                           For [le DISIRICT OF NEW UEXIO
                                                                                       JUN 2 2hIZO

 T]NITED Sf,AlES OF AIIERICA                               CRII{INAL   IO.: MITCHELL R. ELFEN$
               Pl.aintiff,                                 cR-14-2783JB                    CLERK


                                                           IIOITOiI   ID   APPOINT Q,NSEL


 fhmas R. RodeILa
               Defendant


      Thomas R. Rodel1a, moves this Court for appointment of counsel                 under
l-8 U.S.C- 53006A to aIIow, in the interest of justice and fairness,                 to better
artj-culate, prepare, and pr:esent a motion to reduce his sentence in                the
District of New Mexico, pursuant to 18 U.S.C. S 3582, as amended by                  the First
Step Act

     In December 201-8, the First Step Act became 1aw. As modified, IB U.S.C.
53582 (c)(1)(A)(i) authorizes district courts to reduce sentences for defend-
ants if they find that extraordinary and competling reasons support a reduct-
ion, or for other identified reasons, and if a reductlon is consistent with
Sentencing Commission Policy statements. Defendant.implores the FederaL De-
fender to enter an appear:ance on his behalf.

     The Criminal Justice   Act, codified at l-g U.S.C. 53006A, gives a district
court the authority to appoint counsel for a criminal defendant in a variety of
ci'rcumstances. Counsel may be appointed to represent persons charged with
felonies, when the Sixth Amendment so reguires, or, under certain circumstances
when interests of justice so require. See S 3006A(a) (l-2). ttationally, in 1ig[t
of the CovfD-lg pandemic, United States Distri-cts Courts have appointed the
local Federal- Publ-ic Defender's office to assist defendants like Mr. Rodella.
 (see e-g. U.S. Dj-strict Court of South Dakota standing order 20-06, dated May
l, 2020; U.S. District Court of Massachusetts order 20-06, dated April 13, 2OZO;
United states v. SchafferNo. 4:l-G-cR-426-cDp-3 Dist. No. 2393 (n.o. No., April
16, 2O2O) ; U.S. District Court of A1aska, General order 2O-L4i and CJA 20 order
U.S. District Court for Western District of Pennsylvania; Mr. Rodella urges the
Court to conclude that the above consi-derations call for the assistance of
counsel in this case.
        Case 1:14-cr-02783-JB-CG Document 246 Filed 06/22/20 Page 2 of 2


     Mr Rodella is currently incarcerated at FCI Seagoville, Texas, and
requests representation of counsel from the Office of the Federal Defender,
in his effort to seek relief.

    Based on   the foregoing and on the file and record in this case,   Mr.
Rodella asks for counsel of record to be appointed in this case.

                                         Respectfully submitted,
                                             lr
                                             I
                                                 borrzeS
                   2a
                                         Reg. #78448-051
                                         Federal Correctional Institution
                                         P.O. Box 9000
                                         Seagoville, TX 75159
